Judgment unanimously reversed on thg lg,w and on the facts and in the exercise of discretion, the third-party action is reinstated, and a new trial ordered, with costa tp abide the event. While we are of the opinion that there was substantial compliance with the requirements of the code, that fact alone is not determinative nor necessarily exclusive on the issue of liability because of the nature of the preparation. Whether there was a breach of warranty in light of the express purpose and knowledge pf the use to which the preparation would be put is another question to be passed upon on a new trial. Concur — M. M, Prank, J. P., Yalente, McNally, Stevens and Bergan, JJ,